Name: Commission Regulation (EC) No 1662/98 of 28 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities29. 7. 98 L 211/5 COMMISSION REGULATION (EC) No 1662/98 of 28 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 29. 7. 98L 211/6 ANNEX to the Commission Regulation of 28 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 71,6 999 71,6 0709 90 70 052 48,4 999 48,4 0805 30 10 382 60,5 388 71,4 524 67,2 528 56,7 999 63,9 0806 10 10 052 122,2 400 292,6 412 187,0 600 80,6 624 163,0 999 169,1 0808 10 20, 0808 10 50, 0808 10 90 388 70,1 400 74,3 508 108,4 512 64,7 524 61,6 528 50,7 720 167,0 800 142,8 804 112,7 999 94,7 0808 20 50 052 108,0 388 94,5 512 98,9 528 89,7 999 97,8 0809 10 00 052 190,8 064 128,0 066 70,3 999 129,7 0809 20 95 052 456,0 061 260,9 400 297,5 404 387,3 616 264,5 999 333,2 0809 40 05 064 79,4 066 95,8 624 206,5 999 127,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.